Citation Nr: 1523411	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory condition, with cough, syncope and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970, and from February 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran initially filed claims seeking service connection for cough, syncope and asthma.  The Veteran's medical records also reflect that the Veteran has been diagnosed with bronchitis and chronic obstructive pulmonary disease (COPD).  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as reflected on the title page.

The Board notes that the Veteran was previously denied claims seeking service connection for seizures and blackouts, as well as asthma, in an August 2002 rating decision.  These decisions remained denied in a July 2004 rating decision.  The Board notes, however, that in the December 2009 rating decision on appeal, the RO conducted a de novo review of the evidence in denying the Veteran's claims.  It likewise conducted such a review in its June 2011 statement of the case (SOC).  In addition, the Board notes that it is unclear whether the currently claimed disability is the same as the previously claimed one.  Therefore, the Board will likewise treat the Veteran's claim on appeal as an original claim (as reflected on the title page) notwithstanding any previous denial.  See e.g. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on separate and distinctly diagnosed condition must be considered a separate and distinct claim for purposes of VA benefits).

The Veteran had requested a Board hearing on his July 2011 VA Form 9 substantive appeal.  He later withdrew this request in a September 2011 statement.  


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran's respiratory condition (to include cough, syncope and asthma) is related to his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory condition with cough, syncope and asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a September 2009 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, Social Security Administration (SSA) records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In April 2011, the Veteran was afforded a VA examination in connection with his claim seeking service connection for a respiratory condition which is adequate to decide his claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

The Veteran seeks service connection for a respiratory condition he has variously maintained is due to active duty service and exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. See 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders.  See 38 C.F.R. § 3.309(e).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

In this case, the Veteran's DD-214 reflects that he served in the Republic of Vietnam from December 1968 to November 1969.  Therefore, exposure to herbicides is conceded.  The Veteran contends that he developed a chronic cough that is due to herbicide exposure in Vietnam.  The Board initially notes that the Veteran was diagnosed with bronchitis at his April 2011 VA examination.  However, neither bronchitis nor a chronic cough are recognized as conditions subject to presumptive service connection under the regulations pertaining to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Review of the Veteran's service medical records reveals the Veteran was diagnosed with pneumonia in March 1980.  But otherwise the Veteran's service records do not reveal any complaints, treatment or diagnosis of any other respiratory condition during active service.  In the Veteran's July 1967 Report of Medical History, he denied a history of dizziness or fainting spells, ear nose or throat trouble, chronic cough, or periods of unconsciousness.  In his July 1967 Report of Medical Examination, the Veteran had normal clinical findings for his lungs and chest, and no respiratory condition was noted on the exam report.  In his July 1970 Report of Medical History, the Veteran again denied a history of dizziness or fainting spells, chronic cough, or periods of unconsciousness.  The report notes the Veteran had throat trouble in the past with no sequelae.  A July 1970 Report of Medical Examination notes normal clinical findings for the Veteran's lungs and chest.

A December 1976 Report of Medical History notes the Veteran's denial of a history of dizziness or fainting spells, chronic coughs, ear, nose or throat trouble, and periods of unconsciousness.  A December 1976 Report of Medical Examination notes normal clinical findings for the Veteran's lungs and chest.

In an August 1977 Report of Medical History, the Veteran again denied a history of dizziness or fainting spells, ear, nose or throat trouble, chronic cough, or periods of unconsciousness.  The report also notes the Veteran denied a history of convulsions, vertigo, motion sickness, or syncope.  A March 1980 treatment record reflects the Veteran was diagnosed with pneumonia.  A July 1980 record notes the Veteran reported he was in good health, and he declined an ETS/separation physical examination upon discharge from active duty service.

The Veteran's post-service VA treatment records notes diagnoses of cough, cough syncope, bronchitis, sleep apnea, and COPD.  However, none of these records relate any of these respiratory conditions to the Veteran's active duty service.  

A September 1995 private treatment record notes the Veteran complained of coughing for many years, but has recently been bothered by episodes of syncope which are unpredictable.  The medical record notes the Veteran smokes two packs of cigarettes a day and has done so for the past 25-plus years.  He also owns a bar and "there is a great degree of second hand smoke, obviously, in his work place."  The record also notes the Veteran works in construction "and is around numerous dusts and strong fumes throughout the day."  The Veteran was diagnosed with chronic cough, likely secondary to tobacco abuse with chronic bronchitis.  The examiner went on to state that a "component of rhinorrhea, post nasal drip must be considered and it has been untreated to date."  He was also diagnosed with cough associated syncope, tobacco abuse, and possible sleep disordered respiration.

A March 2000 private treatment record notes the Veteran was diagnosed with chronic sinusitis, nasal obstruction and sleep apnea.  He complained of chronic coughing for 25 years.  Chest x-rays were found to be negative.  The treatment record notes the Veteran smokes at least a pack a day.  

A review of the Veteran's SSA records notes that he has received disability benefits for cough syncope.  However, a review of the associated medical evidence also fails to show that the Veteran's cough syncope or any other respiratory condition is due to his military service. 

In April 2011, the Veteran was afforded a VA respiratory diseases examination.  The Veteran claimed he developed a cough in Vietnam from exposure to Agent Orange.  He admitted to smoking 1.5 packs a day since age 18, and he stated he still smokes.  He reported getting cough syncope in the early 1990s that is controlled with medication.  The examiner noted a March 1980 service treatment record in which the Veteran was treated for a left lower lobe pneumonia that resulted in no residuals.  The VA examiner noted there was no history of respiratory disease trauma, respiratory disease neoplasm or asthma.  There was a positive history of productive cough, wheezing, dyspnea, respiratory failure and sleep apnea.  Pulmonary function testing revealed severe obstruction and moderate reduction in diffusing capacity.  

The Veteran was diagnosed with chronic bronchitis, COPD with intermittent oxygen dependence and cough syncope.  The VA examiner opined that the Veteran's cough syncope syndrome and his other chronic respiratory conditions (chronic bronchitis and COPD) are not caused by or a result of his military service.  In support of this conclusion, the VA examiner noted a 1970 annual examination in which the Veteran reported no respiratory problems.  Further, the Veteran is a chronic smoker which caused him to develop COPD, a chronic cough and cough syncope.  Further, the examiner noted the Veteran's chest x-ray revealed classical findings of COPD.

The Board finds the negative nexus opinion from the April 2011 VA examiner is entitled to great probative weight.  The opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to the origin of his respiratory problems and provided a sufficient rationale for his conclusion that the Veteran's diagnosed respiratory conditions were not caused by service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's claimed respiratory conditions.  

Even assuming arguendo that the Veteran began smoking cigarettes in service, he would nonetheless be prohibited from establishing service connection under the provisions of 38 C.F.R. § 3.300(a) ("For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."); see Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for a respiratory condition, to include cough, syncope and asthma.  The Board acknowledges the Veteran's belief that his respiratory conditions are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a respiratory condition with cough, syncope and asthma.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a respiratory condition, to include cough, syncope and asthma, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


